15-1312
     United States v. Whitt

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 29th day of March, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                PETER W. HALL,
 8                               Circuit Judges.
                               *
 9                DENISE COTE,
10                               District Judge.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               15-1312
17
18       DENNIS WHITT,
19                Defendant-Appellant.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                        Lisa A. Peebles, Randi J.
23                                             Bianco, & James P. Egan, Office


                *
               The Honorable Denise Cote, United States District
         Court for the Southern District of New York, sitting by
         designation.
                                                  1
 1
 2                              of the Federal Public Defender,
 3                              Syracuse, New York.
 4
 5   FOR APPELLEE:              Rajit S. Dosanjh & Lisa M.
 6                              Fletcher for Richard S.
 7                              Hartunian, United States
 8                              Attorney for the Northern
 9                              District of New York, Syracuse,
10                              New York.
11
12        Appeal from a judgment of the United States District
13   Court for the Northern District of New York (Suddaby, J.).
14
15        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
16   AND DECREED that the judgment of the district court be
17   AFFIRMED.
18
19        Dennis Whitt appeals from the judgment of the United
20   States District Court for the Northern District of New York
21   (Suddaby, J.), sentencing him to 720 months of imprisonment.
22   We assume the parties’ familiarity with the underlying
23   facts, the procedural history, and the issues presented for
24   review.
25
26        Whitt challenges the substantive reasonableness of his
27   sentence. “We review a sentence for procedural and
28   substantive reasonableness under a ‘deferential abuse-of-
29   discretion standard.’” United States v. Thavaraja, 740 F.3d
30   253, 258 (2d Cir. 2014) (quoting Gall v. United States, 552
31 U.S. 38, 41 (2007)). The district court did not abuse its
32   discretion in imposing a below-Guidelines sentence that
33   adequately accounted for the heinousness of Whitt’s actions.
34
35        For the foregoing reasons, and finding no merit in
36   Whitt’s other arguments, we hereby AFFIRM the judgment of
37   the district court.
38
39                              FOR THE COURT:
40                              CATHERINE O’HAGAN WOLFE, CLERK
41




                                  2